Citation Nr: 1737729	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  07-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to an initial, compensable rating for tinea corporis of the left hand.


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, P.C., and D.S.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  Thereafter, he had additional service with the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO, inter alia, awarded service connection, and assigned an initial noncompensable (0 percent) rating for tinea corporis of the left hand.  The Veteran filed a notice of disagreement (NOD) with the August 2006 rating decision in September 2006.  A statement of the case (SOC) was issued in March 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008. 

In September 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In May 2011, the Board remanded the matter on appeal to the RO for scheduling of a requested Board video-conference hearing.  

In October 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

In June 2012, the Board again remanded the matter on appeal to the RO for further development.  After completing the requested actions, the RO continued to deny a higher initial rating for the service-connected skin disability (as reflected in a November 2015 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, as explained in a July 2017 decision and remand, the Board had previously stayed action on the appeal for a higher initial rating for tinea corporis of the left hand pending a resolution of VA's appeal of a decision by the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The stay has since been lifted, and the higher initial rating matter is now ready for appellate review.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the October 24, 2005 effective date of service connection through November 7, 2006, from March 26, 2007 through March 12, 2009, and since June 13, 2009, the Veteran's tinea corporis of the left hand did not involve, or has not involved, at least 5 percent of the entire body or exposed areas; did not require, or has not required, any systemic therapy; did not involve, or has not involved; the head, face, or neck; and did not result, or has not resulted, in associated scarring or disfigurement.

3.  From November 8, 2006 through March 25, 2007 and from March 13, 2009 through June 12, 2009, the Veteran's tinea corporis of the left hand required constant or near-constant systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for tinea corporis of the left hand, for the periods from October 24, 2005 through November 7, 2006, from March 26, 2007 through March 12, 2009, and from June 13, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2016).

2.  The criteria for a 60 percent rating for tinea corporis of the left hand, for the periods from November 8, 2006 through March 25, 2007 and from March 13, 2009 through June 12, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

The appeal for a higher initial rating for tinea corporis of the left hand arose from the Veteran's disagreement with the initial rating assigned after the award of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Notably, however, after the Veteran's disagreement with the initial rating assigned for tinea corporis of the left hand, the criteria for higher ratings for the service-connected skin disability were set forth in the March 2008 SOC.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, VA treatment records, private medical records, and the reports of VA skin examinations.  Also of record and considered in connection with the appeal are the transcripts of the September 2009 and October 2011 DRO and Board hearings, along with various statements submitted by the Veteran and his attorney, on his behalf.  The Board finds that no further development on the claim herein decided, prior to appellate consideration, is required.

Notably, when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.  In the present case, the Veteran has reported that his service-connected skin disability is "cyclical in nature" and that he experiences flare ups of symptoms.  Nevertheless, he has not otherwise reported any specific or predictable periods during which flare ups of symptoms occur.  Given this history, it would be difficult, if not impossible to more precisely schedule an examination during a period of flare up.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  The most recent skin examination conducted in November 2015 was thorough and contained all pertinent findings.  Hence, a new VA examination to assess the severity of the service-connected skin disability is not necessary.

As for the September 2009 and October 2011 hearings, the Veteran appeared, along with his authorized representative, and provided testimony on the issue of entitlement to a higher rating for tinea corporis of the left hand.  The DRO and the undersigned VLJ identified the issues on appeal, to include the higher rating matter herein decided; and, with respect to this issue, information was elicited as to the nature and history of the Veteran's disability and the treatment received for his disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although neither the DRO nor the undersigned VLJ explicitly suggested the submission of any specific, additional evidence in connection with the claim decided herein, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which the Board sought on subsequent remand.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of either the DRO or Board hearing.  The hearings were legally sufficient.  See 38 C.F.R. 3.103 (c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010). 

The Board also finds that that there has been substantial compliance with the Board's June 2012 remand directives relative to the claim decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Pertinent to the matter decided herein, the Board directed that the AOJ obtain all outstanding VA records of evaluation and/or treatment of the Veteran from the Tennessee Valley Health Care System dated since September 2010, obtain all available SSA disability records, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, and obtain any outstanding treatment records identified by the Veteran.

VA treatment records from the Tennessee Valley Health Care System dated since September 2010 and all available SSA disability records were obtained and associated with the Veteran's claims file.  Also, in a December 2012 letter, the AOJ requested that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran did not identify any outstanding treatment records other than VA treatment records from the Tennessee Valley Health Care System and did not otherwise submit any outstanding treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records relative to the claim decided herein.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matter herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The RO has assigned the rating for the Veteran's tinea corporis of the left hand under 38 U.S.C.A. § 4.118, DCs 7813-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of DCs 7813-7806 reflects that the Veteran's service-connected skin disability is partially described as dermatophytosis under DC 7813.  Dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (DC 7800), scars (DCs 7801-7805) or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.  In this case, the Veteran's service-connected skin disability does not involve the head, face or neck and he does not have scarring.  Thus, the disability is rated by analogy as dermatitis under DC 7806.

Under DC 7806, a 0 percent (noncompensable) rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.

In this case, VA treatment records dated from December 2005 to June 2006 and a statement from the Veteran received in November 2005 indicate that he reported that his entire left hand and palm were covered with "fine line cracks "and small blisters due to his service-connected skin disease.  The skin disease was described as cyclical in nature, but it never went away and he experienced mild to moderate pain from the small blisters, itchiness, and dry/rough/scaling skin.  Also, his left hand was warm to touch.  His skin disease was treated as a fungal infection and he was prescribed clotrimazone cream and terbinafine cream.  Examinations revealed mild erythema on the dorsum of the left hand, desquamtion of the left hand, and dystropic left hand fingernails.  The left hand looked very dry when compared with the right hand and there was no right hand rash.  The Veteran was diagnosed as having a left hand rash and tinea onychomycosis.

VA dermatology consultation notes dated on November 8, 2006, and a VA dermatology nursing outpatient note dated on March 26, 2007, indicate that the Veteran's left hand third fingernail was dystrophic and that his first toenails of both the left and right foot were dystrophic.  Diagnoses of tinea corporis and onychomycosis were provided.  Although the Veteran was previously unable to take oral terbinafine because of increased liver function tests (LFTs) and he was using Lamisil cream, his LFTs were normal at the time of the November 2006 evaluation and he was prescribed oral terbinafine on that date to be taken on a daily basis.  At the time of the March 2007 evaluation, he was only using Lamisil cream on his hands.

The report of a May 2009 VA skin examination indicates that the Veteran experienced intermittent symptoms of tinea corporis and onychomycosis, including dystrophic nails and desquamtion of the hands.  There were no systemic symptoms.  The Veteran had been using oral terbinafine on a daily basis to treat his skin disease for the previous 2 months and this treatment was to continue for one more month.  This treatment was systemic, but it was not a corticosteroid or an immunosuppressive drug.  The examination report references a VA dermatology note dated on March 13, 2009 which reflects that the Veteran was first prescribed oral terbinafine (to be taken daily) on that date.  A VA dermatology note dated on May 12, 2009 was also referenced which indicates that the Veteran was starting his third month of daily oral terbinafine use for 30 days on that date.  Examination of the Veteran's skin during the May 2009 examination revealed that less than 5 percent of his exposed areas and less than 5 percent of his total body area was affected by his service-connected skin disease.  Also, there was dry skin between the left 2nd and 3rd metacarpal phalangeal joints and the right great toenail was dystrophic.  The Veteran was diagnosed as having tinea corporis.

An August 2009 VA medication management note and the Veteran's testimony during the September 2009 and October 2011 hearings indicate that his skin disease had spread from his hands to his feet, that his skin symptoms were intermittent, that his toenails were crusty, and that his feet were dry.  There was constant itching, but during flare ups of his skin disease there was increased itching and his skin became hot.  He also experienced painful and tender "water blisters that [would] come up and pop and bust."  He used a topical anti-fungal cream on a daily basis to control his skin symptoms and his prescription for oral terbinafine had expired.

During a November 2015 VA skin examination, the Veteran reported that his skin disease was under control due to daily use of topical terbinafine cream during the previous 12 months.  He did not undergo any other treatments or procedures for his skin disease during the previous 12 months.  His skin disease did not cause any scarring or disfigurement of the head, face, or neck, he did not experience any benign or malignant skin neoplasms, and he did not have any systemic manifestations due to a skin disease.  Also, he did not experience any debilitating or non-debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Examination of the Veteran's skin did not reveal any visible skin condition and there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to his service-connected skin disease.  A diagnosis of tinea corporis was provided.  This disability did not impact the Veteran's ability to work and he reported that it was "under good control" with the use of topical cream (although flare ups occurred if the cream was not used).

Considering the pertinent evidence in light of the applicable rating criteria and considerations, the Board finds that during the periods from November 8, 2006 through March 25, 2007 and from March 13, 2009 through June 12, 2009, the Veteran's tinea corporis of the left hand most closely approximated the criteria for a 60 percent rating under DC 7806.  Specifically, he was prescribed oral terbafine for his service-connected skin disease on November 8, 2006 and this medication was to be taken on a daily basis.  Although it is unclear exactly when he first stopped using this oral medication following the November 2006 evaluation, he was only using Lamisil cream at the time of the March 26, 2007 VA dermatology evaluation.  Also, he was again prescribed oral terbinafine to be used on a daily basis on March 13, 2009 and his final 30 day dose of this oral medication was prescribed on May 12, 2009.  The May 2009 VA examination report indicates that the oral terbinafine was systemic treatment.

In light of the above evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of his service-connected tinea corporis of the left hand most closely approximated the criteria for a 60 percent rating under DC 7806 during the periods from November 8, 2006 through March 25, 2007, and from March 13, 2009 through June 12, 2009 on the basis of constant or near-constant systemic therapy during these periods.  Hence, a 60 percent rating is granted for these periods.  This is the maximum schedular rating assignable under DC 7806.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7806.

However, for all remaining periods since the effective date of the award of service connection, the Board finds that the Veteran's tinea corporis of the left hand most closely approximated, or has most closely approximated,  the criteria for a noncompensable (0 percent) percent rating under DC 7806.  In particular, during such periods, he was not receiving, or has not been receiving, any systemic therapy for his service-connected skin disease.  Rather, he was/is only using topical anti-fungal creams (as opposed to corticosteroids or other immunosuppressive drugs) for his skin disease during these periods, and there was no visible skin condition at the time of the November 2015 VA examination.  Therefore, considering the pertinent evidence in light of the applicable rating criteria and considerations, the Board finds that for the periods from the October 24, 2005 effective date of service connection through November 7, 2006, from March 26, 2007 through March 12, 2009, and from June 13, 2009, an initial compensable rating is not warranted for the service-connected tinea corporis of the left hand.  Id.  

The Board further notes that there is no evidence of any associated scarring or disfigurement at any time since the effective date of the award of service connection.  Hence, no higher or separate rating(s) is/are warranted under DC 7813 at any time pertinent to the current claim.

As a final point, the Board notes that, in conjunction with the higher rating claim under consideration, neither the Veteran nor his attorney has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For all the foregoing reasons, the Board concludes that a 60 percent rating for the Veteran's tinea corporis of the left hand is  warranted for the periods from November 8, 2006 through March 25, 2007, and from March 13, 2009 through June 12, 2009, but that a compensable rating  must otherwise be denied.  In reaching these conclusions, the Board has favorably applied the benefit-of-the-doubt doctrine in awarding a 60 percent rating during each indicated period, but finds that the preponderance of the evidence is against assignment of a compensable rating for the Veteran's service-connected skin disease during any other period since the effective date of award of service these periods, this doctrine is not applicable during these periods.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

An initial, compensable rating for tinea corporis of the left hand, for the periods from October 24, 2005 through November 7, 2006, from March 26, 2007 through March 12, 2009, and from June 13, 2009, is denied.

A 60 percent rating for tinea corporis of the left hand, for the periods from November 8, 2006 through March 25, 2007 and from March 13, 2009 through June 12, 2009, is granted, subject to the legal authority governing the payment of VA compensation.





____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


